DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/20/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2013/0278567 A1) in view of Yeh et al (US 2021/0056881 A1).

Claim 1, Chang (Fig. 1-7e) discloses a display substrate (Fig. 1; Claim 5; wherein discloses display panel comprises a substrate), comprising: 
a display region (20; Fig. 1) and a peripheral region (30; Fig. 1), wherein the peripheral region (30; Fig. 1) comprises a plurality of shift registers (GOA1-GOAN; Fig. 2) and a plurality of clock signal lines (CK1-CK8; 2-7e); 
the plurality of clock signal lines (CK1-CK8; 2-7e) are arranged side by side in a first direction (Fig. 2-7e; wherein figures show a plurality of clock signal lines arranged side by side in a horizontal direction) and comprise a first clock signal line (CK1; Fig. 2-7e) to a Zth clock signal line (CK4, CK6, or CK8; Fig. 2-7e), Z being a positive integer (Fig. 2-7e; wherein figures show either 4, 6, or 8 clock signals); 
the shift registers (GOA1-GOAN; Fig. 2) are connected with gate lines (G1-GN; Fig. 2) in the display region (20; Fig. 1) and the first clock signal line (CK1; Fig. 2-7e) to the Zth clock signal line (CK4, CK6, or CK8; Fig. 2-7e) respectively (Fig. 2-5; wherein figures shows clock signal lines respectively connected to shift registers); and 
wherein (Fig. 6c and 7e; wherein the Examiner reads the remaining limitations on Applicant’s newly filed figures 9A-9D which were not presented in earlier parent Application) there is at least a group of ith clock signal lines (CK1-CK8 or B8-B1; Fig. 7e; wherein figure shows a group of 8 clock signal lines) satisfying that the ith clock signal lines comprise X ith clock signal lines (B6-B1; Fig. 7e) which are arranged one by one (B6-B1; Fig. 7e; wherein figure shows clock signal lines are connected in a sequential manner) according to a sequence of connection (S4-S9; Fig. 7e) with the shift registers (GOA4-GOA9; Fig. 2), and further comprise N ith clock signal lines (B8 and B7; Fig. 7e), which are arranged, through a wiring sequence adjusting (Fig. 7e; wherein figure shows a reversed sequence as compared to B6-B1; wherein figure appears to be similar to Applicant’s figure 9C elements CLKE4-CLKE10), in a manner that an impedance difference (2R and R; Fig. 7e) between the ith clock signal lines (B8-B1; Fig. 7e) connected with any two adjacent shift registers (wherein Applicant’s figure 9C ignores the impedance different between CLKE1 and CLKE16 in adjacent sets and only focuses on the clock signal set from CLKE1-CLKE16; in light of this the Examiner reads Chang’s figure 7e to include a clock signal set from B8-B1 connected to lines S2-S9 and therefore ignoring the difference between CK2 and CK1 equal to 6R) in the shift registers (GOA2-GOA9; Fig. 2) connected (S2-S9; Fig. 7e) with the (X+N) ith clock signal lines (B8-B1; Fig. 7e) is less than or equal to an impedance threshold (wherein Applicant’s figure 9C shows impedance as ΔR1; therefore the prior art reference of Chang shows in figure 7e a difference between clock signals lines as R, 2R, R, R, R, R, and R), i being an integer from 1 to Z (Fig. 7e; wherein figure shows eight clock lines), X being an integer greater than 2 (Fig. 7e; wherein figure shows B6-B1 to be six), and N being a positive integer (B8 and B7; Fig. 7e; wherein figure shows two clock signal line with reversed order arrangement).  
Chang does not expressly disclose wherein there is at least a group of jth clock signal lines satisfying that the jth clock signal lines comprise J jth clock signal lines which are arranged one by one according to a sequence of connection with shift registers, j being an integer from 1 to Z, i≠j, and J being an integer greater than 2.  
Yeh (Fig. 7-11) discloses wherein there is at least a group of jth clock signal lines (GP2; Fig. 8; GP1; Fig. 9) satisfying that the jth clock signal lines comprise J jth clock signal lines (HC(15), HC(7), HC(13), HC(5), HC(11), HC(3), HC(9), and HC(1); Fig. 8; HC(1), HC(9), HC(3), HC(11), HC(5), HC(13), HC(7), and HC(15); Fig. 9) which are arranged one by one (Fig. 8 and 9; wherein figures shows an arrangement of connection lines in which is either connected in a sequentially decreasing ODD numbered arrangement (Fig. 8) or a sequentially increasing ODD number arrangement (Fig. 9)) according to a sequence of connection with shift registers (GD; Fig. 8 and 9), j being an integer from 1 to Z (Fig. 8 and 9; wherein figure shows eight), i≠j (Fig. 10; wherein T2 shows GP3 different than GP1 and GP2; Fig. 11; wherein T7 shows GP2 different then GP1), and J being an integer greater than 2 (Fig. 8 and 9; wherein figure shows more than two clock signal lines within both groups).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang’s display device by applying multiple groups of signal lines, as taught by Yeh, so to use a display device with multiple groups of signal lines for providing the interference between the working signals can be reduced, and the problem of bright and dark lines can be alleviated (Paragraph [0007]).

Claim 2, Chang (Fig. 1-7e) discloses wherein the impedance threshold is k*ΔR (2R or R; Fig. 7e), where k is an integer from 2 to (X+N-2) (2R and R; Fig. 7e; wherein figure shows similar arrangement as Applicant’s figure 9C), and ΔR is an impedance difference (2R and R; Fig. 7e) between clock signal lines (B8-B1; Fig. 7e) connected with two adjacent groups of shift registers (GOA2-GOA9; Fig. 2).  

Claim 3, Chang (Fig. 1-7e) discloses wherein the N ith clock signal lines (B8 and B7; Fig. 7e; wherein figure shows 8B and 7B farther away from display area) are on a side of the X ith clock signal lines (B6-B1; Fig. 7e) away from the display region (20; Fig. 2).  

Claim 4, Chang (Fig. 1-7e) discloses wherein the N ith clock signal lines (B2 and B1; Fig. 6c; wherein figure shows CK2 and CK1 connected in reversed order as compared to CK3-CK6; wherein figure shows B2 and B1 closer to display area) are on a side of the X ith clock signal lines (B6-B3; Fig. 6c; wherein figure shows connection in a sequential arrangement) close to the display region (20; Fig. 2).  

Claim 6, Yeh (Fig. 7-11) discloses wherein both the ith clock signal lines and (GP1; Fig. 8) the jth clock signal lines (GP2; Fig. 8) are on one side of the shift registers (GD; Fig. 8).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang’s display device by applying multiple groups of signal lines, as taught by Yeh, so to use a display device with multiple groups of signal lines for providing the interference between the working signals can be reduced, and the problem of bright and dark lines can be alleviated (Paragraph [0007]).

Claim 7, Chang (Fig. 1-7e) discloses wherein the ith clock signal lines (Fig. 2-5; wherein figure shows a plurality of clock signal lines) comprise a plurality of first groups (Fig. 2-5; wherein figures show a repeated pattern of connections for each group), each first group (Fig. 2-5; wherein figures show a repeated pattern of connections for each group) comprises a plurality of ith clock signal lines (Fig. 2-5; wherein figures show a plurality of clock signal lines B1-B6) arranged 21US2101205Continuation-in-Part Applicationadjacently in the first direction (Fig. 2-5; wherein figures shows clock signal arranged adjacent in horizontal direction), and the plurality of first groups are arranged (Fig. 3-5), through a wiring sequence of the ith clock signal lines (B1-B6; Fig. 3-5) in each first group being adjusted (wherein figures 3-5 shows an arrangement being adjusted as compared to figure 2), in a manner that an impedance difference (2R or R; Fig. 3-5) between the ith clock signal lines (B1-B6; Fig. 3-5) connected with any two adjacent shift registers (GOA1-GOAN; Fig. 3-5) in the shift registers (GOA1-GOAN; Fig. 3-5) connected with the (X+N) ith clock signal lines (Fig. 6c and 7e) is less than or equal to the impedance threshold (2R; Fig. 3-5).  

Claim 8, Chang discloses the display substrate according to claim 1.
Chang does not expressly disclose wherein the ith clock signal lines comprise a plurality of second groups, each second group comprises a plurality of ith clock signal lines arranged adjacently in the first direction, and the ith clock signal lines in each second group are arranged one by one according to a sequence of connection with shift registers.  
Yeh (Fig. 7-11) discloses wherein the ith clock signal lines (HC(1)-HC(16); Fig. 8) comprise a plurality of second groups (GP1 and GP2; Fig. 8), each second group (GP1 and GP2; Fig. 8) comprises a plurality of ith clock signal lines arranged adjacently in the first direction (Fig. 8; wherein figure shows each group contains eight clock signal arranged adjacently in horizontal direction), and the ith clock signal lines Fig. 8; wherein figure shows each group contains eight clock signal arranged adjacently in horizontal direction) in each second group are arranged one by one (GP1 and GP2; Fig. 8) according to a sequence of connection (Fig. 8; wherein figure shows a sequence of connection) with shift registers (GD; Fig. 8).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chang’s display device by applying multiple groups of signal lines, as taught by Yeh, so to use a display device with multiple groups of signal lines for providing the interference between the working signals can be reduced, and the problem of bright and dark lines can be alleviated (Paragraph [0007]).

Claim 9, Chang (Fig. 1-7e) discloses wherein the shift registers (GOA1-GOAN; Fig. 2-5) comprise a plurality of groups (Fig. 2-5; wherein figures show a repeated pattern of connections of clock signal for each group of shift registers) of which each comprises (X+N) shift registers (Fig. 7e; Fig. GOA2-GOA9; Fig. 2-5), and (X+N) adjacent shift registers (GOA2-GOA9; Fig. 2-5) are correspondingly connected with the (X+N) ith clock signal lines (B8-B1; Fig. 7e) one to one (Fig. 2-5).  

Claim 10, Chang (Fig. 1-7e) discloses wherein the X ith clock signal lines (B6-B1; Fig. 7e) comprise ith clock signal line 1 to ith clock signal line 12 (CK1 and CK4-CK8; Fig. 7e; Paragraph [0022]; wherein discloses the number of bus lines could be 16 and therefore read on the current claimed limitation), and the N ith clock signal lines (B6 and B7; Fig. 7e) comprise ith clock signal line 13 to ith clock signal line 16 (CK2 and CK3; Fig. 7e; Paragraph [0022]; wherein discloses the number of bus lines could be 16 and therefore read on the current claimed limitation); 
ith clock signal line 1 to ith clock signal line 12 (CK1 and CK4-CK8; Fig. 7e; Paragraph [0022]; wherein discloses the number of bus lines could be 16 and therefore read on the current claimed limitation) are arranged one by one (B6-B1; Fig. 7e; wherein figure shows a sequential connection to bus lines) according to a sequence of connection (Fig. 7e) with shift registers (GOA4-GOA9; Fig. 2-5); and 
ith clock signal line 13 to ith clock signal line 16 (CK2 and CK3; Fig. 7e; Paragraph [0022]; wherein discloses the number of bus lines could be 16 and therefore read on the current claimed limitation) are arranged in a sequence of ith clock signal line 14, ith clock signal line 13, ith clock signal line 16 and ith clock signal line 15 (B8 and B7; Fig. 7e; wherein figure shows reversed connection sequence as compared to B6-B1).  

Claim 11, Chang (Fig. 1-7e) discloses wherein the N ith clock signal lines (B2 and B1; Fig. 6c) comprise ith clock signal line 1 to ith clock signal line 4 (CK1 and CK2; Fig. 6c; Paragraph [0022]; wherein discloses the number of bus lines could be 16 and therefore read on the current claimed limitation), and the X ith clock signal lines (B6-B3; Fig. 6c) comprise ith clock signal line 5 to ith clock signal line 16 (CK3-CK6; Fig. 6c; Paragraph [0022]; wherein discloses the number of bus lines could be 16 and therefore read on the current claimed limitation); 
ith clock signal line 5 to ith clock signal line 16 (B6-B3; Fig. 6c) are arranged one by one (B6-B3; Fig. 6c; wherein figure shows a sequential connection to bus lines) according to a sequence of connection (Fig. 6c) with shift registers (GOA3-GOA7; Fig. 2-5); and 
ith clock signal line 1 to ith clock signal line 4 (B1 and B2; Fig. 6c) are arranged in a sequence of ith clock signal line 2, ith clock signal line 1, ith clock signal line 4 and ith clock signal line 3 (B1 and B2; Fig. 6c; wherein figure shows reversed connection sequence as compared to B6-B3).  

Claim 12, Chang (Fig. 1-7e) discloses wherein a wiring sequence of the N ith clock signal lines (B8 and B7; Fig. 7e) satisfies that impedance differences (2R or 2; Fig. 7e) between ith clock signal line n1 and ith clock signal line (n1+1) (B1-B8; Fig. 7e) and between ith clock signal line 1 and ith clock signal line N (B1-B8; Fig. 7e) are ΔR or 2*ΔR respectively (R or 2R; Fig. 7e; wherein figure shows from B8 to B1 a difference from S2-S9 being R, 2R, R, R, R, R, and R), n1 being an integer from 1 to (N-1) (Fig. 7e; wherein figure shows a number of lines).  

Claim 13, Chang (Fig. 1-7e) discloses wherein the first direction (Fig. 2-5; wherein the first direction is horizontal) is a direction close to a first shift register (40; Fig. 2-5); 
when N is an even number (Fig. 6a-6c; wherein figures show six clock signals; Fig. 7a-7e; wherein figures show eight clock signals), a wiring sequence of the N ith clock signal lines (CK1-CK6; Fig. 6a-6c; CK1-CK8; Fig. 7a-7e) in the first direction is sequentially ith clock signal line 1, ith clock signal line 2, ith clock signal line N, ith clock signal line 3, ith clock signal line (N-1), ......, ith clock signal line N/2, ith clock signal line (N/2+2), and ith clock signal line (N/2+1) (Fig. Fig. 6a-7e; wherein figure shows the arrangement of clock signals are varied in the horizontal direction and therefore would have read on the above limitation); or, a wiring sequence of the N ith clock signal lines CK1-Ck6; Fig. 6a-6c; CK1-CK8; Fig. 7a-7e) in the first direction is sequentially ith clock signal line 2, ith clock signal line 1, ith clock signal line 3, ith clock signal line N, ith clock signal line 4, ith clock signal line (N-1), ......, ith clock signal line N/2, ith clock signal line (N/2+3), ith clock signal line (N/2+1), and ith clock signal line (N/2+2) (CK1-CK6; Fig. 6a-6c; CK1-CK8; Fig. 7a-7e).  

Claim 14, Chang (Fig. 1-7e) discloses wherein the first direction (Fig. 2-5; wherein the first direction is horizontal) is a direction close to a first shift register (40; Fig. 2-5); 
when N is an even number (Fig. 6a-6c; wherein figures show six clock signals; Fig. 7a-7e; wherein figures show eight clock signals), a wiring sequence of the N ith clock signal lines (CK1-CK6; Fig. 6a-6c; CK1-CK8; Fig. 7a-7e) in the first direction is sequentially ith clock signal line 1, ith clock signal line N, ith clock signal line 2, ith clock signal line (N-1), ith clock signal line 3, ......, ith clock signal line (N/2+2), ith clock signal line N/2, and ith clock signal line (N/2+1) (Fig. Fig. 6a-7e; wherein figure shows the arrangement of clock signals are varied in the horizontal direction and therefore would have read on the above limitation); or, a wiring sequence of the N ith clock signal lines (CK1-CK6; Fig. 6a-6c; CK1-CK8; Fig. 7a-7e) in the first direction is sequentially ith clock signal line N, ith clock signal line 1, ith clock signal line (N-1), ith clock signal line 2, ith clock signal line (N-2), ith clock signal line 3, ......, ith clock signal line (N/2+2), ith clock signal line (N/2-1), ith clock signal line (N/2+1), and ith clock signal line (N/2+1), and ith clock signal line N/2 (Fig. Fig. 6a-7e; wherein figure shows the arrangement of clock signals are varied in the horizontal direction and therefore would have read on the above limitation).  

Claim 15, Chang (Fig. 1-7e) discloses wherein the first direction (Fig. 2-5; wherein the first direction is horizontal) is a direction close to a first shift register (40; Fig. 2-5); 
when N is an odd number (Paragraph [0022]; wherein discloses the number of bus lines can be 5, 7, or 9), a wiring sequence of the N ith clock signal lines (CK1-CK6; Fig. 6a-6c; CK1-CK8; Fig. 7a-7e) in the first direction is sequentially ith clock signal line 1, ith clock signal line 2, ith clock signal line N, ith clock signal line 3, ith clock signal line (N-1), ......, ith clock signal line (((N+1)/2)+2), ith clock signal line ((N+1)/2), and ith clock signal line (((N+1)/2)+1) (Fig. Fig. 6a-7e; wherein figure shows the arrangement of clock signals are varied in the horizontal direction and therefore would have read on the above limitation); or, a wiring sequence of the N ith clock signal lines (CK1-CK6; Fig. 6a-6c; CK1-CK8; Fig. 7a-7e) in the first direction is sequentially ith clock signal line 2, ith clock signal line 1, ith clock signal line 3, ith clock signal line N, ith clock signal line 4, ith clock signal line (N-1), ......, ith clock signal line ((N+1)/2), ith clock signal line (((N+1)/2)+2), and ith clock signal line (((N+1)/2)+1) (Fig. Fig. 6a-7e; wherein figure shows the arrangement of clock signals are varied in the horizontal direction and therefore would have read on the above limitation).  

Claim 16, Chang (Fig. 1-7e) discloses wherein the first direction (Fig. 2-5; wherein the first direction is horizontal) is a direction close to a first shift register (40; Fig. 2-5); 
when N is an odd number (Paragraph [0022]; wherein discloses the number of bus lines can be 5, 7, or 9), a wiring sequence of the N ith clock signal lines (CK1-CK6; Fig. 6a-6c; CK1-CK8; Fig. 7a-7e) in the first direction is sequentially ith clock signal line 1, ith clock signal line N, ith clock signal line 2, ith clock signal line (N-1), ith clock signal line 3, ......, ith clock signal line (((N+1)/2)-1), ith clock signal line ((N+1)/2)+1), and ith clock signal ((N+1)/2) (Fig. Fig. 6a-7e; wherein figure shows the arrangement of clock signals are varied in the horizontal direction and therefore would have read on the above limitation), or, a wiring sequence of the N ith clock signal lines (CK1-CK6; Fig. 6a-6c; CK1-CK8; Fig. 7a-7e) in the first direction is sequentially ith clock signal line N, ith clock signal line 1, ith clock signal line (N-1), ith clock signal line 2, ith clock signal line (N-2), ith clock signal line 3, ......, ith clock signal line (((N+1)/2)+1), ith clock signal line (((N+1)/2)-1), and ith clock signal line ((N+1)/2) (Fig. Fig. 6a-7e; wherein figure shows the arrangement of clock signals are varied in the horizontal direction and therefore would have read on the above limitation).  

Claim 17, Chang (Fig. 1-7e) discloses a display device (Fig. 1), comprising the display substrate (Claim 5) according to claim 1 (See rejection to claim 1 above).  
 
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.
Applicant argued with respect to claim 1 in the submitted response on pages 8-10, that previously rejected dependent claim 5 now added into claim 1 is not taught or disclosed by the combined prior art references of Chang et al (US 2013/0278567 A1) in view of Yeh et al (US 2021/0056881 A1). 
The Examiner respectfully disagrees with this argument. The Examiner believes this limitation was directed to Applicant’s Figure 9B and 9D. For Example, figure 9B shows two groups of clock signal lines CLKE1-CLKE16 and CLKF1-CLKF16 as the bases for the claimed limitation. But the claims limitation is broadly stating “the ith clock signal lines in each second group are arranged one by one according to a sequence of connection with shift registers”. This statement can be read on many different sequences. For Example, odd numbers, even numbers, an increasing sequence, a decreasing sequence, by 5s, by 10s, and by X. With this broad interpretation in mind, the Examiner pointed to the prior art reference of Yeh et al (US 2021/0056881 A1). Yeh teaches the two or more grouping of clock signals shown in Figures 7-10. Specifically as shown in Figure 8 shows a first group GP1 which the clock signals are connected in a decreasing ODD number sequence, and second group GP2 which the clock signals are connected in a decreasing EVEN number sequence. Figure 9 shows a first group GP1 which the clock signals are connected in an increasing ODD number sequence, and second group GP2 which the clock signals are connected in an increasing EVEN number sequence. The Examiner believes that anyone of the shown groups would read on the limitation “the ith clock signal lines in each second group are arranged one by one according to a sequence of connection with shift registers”. Therefore the Examiner has maintained the previous rejection. Any amendment would require further search and/or consideration since it was not presented earlier.
With respect to dependent claims 2-4 and 6-17, the Applicant argued in the submitted response on page 10 that the claims 2-4 and 6-17 are allowable based on the dependency from claim 1. 
The Examiner respectfully disagrees with this argument. See response to claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        09/06/2022